 In the Matter of THE RICIIARDS CHEMICAL WORKS, INC.,andEM-PLOYEE'S ASSOCIATION OF THE RICHARDS CHEMICAL WORKSCase No.1-R-5817.Decided Decenyber X8,1945Mr. Jack Geddy Goldberg,of Jersey City, N. J., for the Company.Messrs. Sewell and Levey, by Mr. Jacob J. Levey,of Jersey City,'N. J., for the Association.Mr. John L. Sacqui,of Jersey City, N. J., for the AFL.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the Employee's Association of TheRichards Chemical Works, herein called the Association, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Richards Chemical Works, Jersey City, NewJersey, herein called the' Company, the National Labor RelationsBoard provided for an appropriate, hearing upon due notice beforeJames C. Paradise, Trial Examiner.The hearing was held at JerseyCity, New Jersey, on October 16, 1945.By consent of all parties theTrial Examiner permitted Chemical Workers Union No. 22951, A. F.of L., herein called the AFL, to intervene.All parties participatedin the hearing and were afforded fail opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYThe Richards Chemical Works, Inc., is a New Jersey corporationwhich is engaged in the manufacture of sulphonated oils, alcohols,65 N I. R. B., No 314 THE RICHARDS CHEMICAL WORKS, INC.15germicides, detergents, and other chemicals. It operatesa plant atJersey City, New Jersey.During the past year the value of the fin-ished products produced at said plant exceeded $1,000,000, of whichapproximately 75 percent was shipped to places outside the State ofNew Jersey.During the past year the Company purchasedmaterialsconsisting principally of oils, acids, alkalis, fatty alcohols, polyglycolsand gums valued at in excess of $1,000,000, of which approximately 90percent was shipped to the plant from places outside the State ofNew Jersey.We find that the Company is engagedin commercewithin themeaning ofthe National Labor Relations Act.IT.THE ORGANIZATIONSINVOLVEDEmployee's Association of The Richards Chemical Works is anunaffiliated labor organization.Chemical Workers Union No. 22951is a labor organization affiliated with the American Federation OLabor.Both admit to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 28, 1945, the Association informed the Company that itrepresented a majority of its employees and requested recognition.The Company was then under a contract with the AFL which was,to expire on August 22, 1945. It refused to accord recognition to theAssociation.The contract with AFL terminated ' on its expirationdate and has not been renewed.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Association represents asubstantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Association contends and the other parties agree that allproduction and maintenance employees of the Company at its JerseyCity plant, excluding chemists, laboratory assistants, technicians,office and clerical employees, timekeepers, company officers and ex-ecutives, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusThe Field Examiner repotted that the petitioner submitted 93 authorization cards, ofwhich 89 bore the names of employees within the alleged appropriate unit.There are 101employees in said unit.679100-46-vol. 65-3 16DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees, or effectively recommend such action, constitute anappropriate bargaining Unit .2The only issue in this proceeding arises out of the contention ofthe,AFL that the employees carried on the pay roll as foremen andassistant foremen are supervisory employees who should be excludedfrom the unit. It is contended by the Company and the Associationthat the-only supervisory employees within the Board's customary,definition are the company executives, and that the so-called foremenand assistant foremen are without authority to hire, discharge, dis-cipline; or to make effective recommendations with regard to changesin the status of employees.The operations at the Jersey City plant are scattered over eightseparate buildings which are from one to four stories in height.Thebuildings are connected at all levels by passageways.The work issubdivided among 14 separate departments, each of which has a fore-man and some of which have one or more assistant foremen. Thenumber of employees in each of the departments varies from 2 to 16.The foremen are hourly rated, punch time clocks, and are subject tothe same hours and working conditions as employees generally. Someforemen participate in the work of their departments in the samemanner as other employees, while some spend part of their timesupervising and the balance in assisting in getting out the work.All of the foremen have been' covered by the AFL's contracts since1941.Indeed, many of them were officers, stewards, and negotiatingcommittee members of the AFL as they are now'of the Association.The record indicates that active supervision over all departmentsof the plant is exercised by Philip Kaplan, vice president in chargeof production, who issues daily instructions to each foreman. In-dividual operations are followed closely by professional chemists em-ployed by the Company, who check the day to day results of produc-tion of certain chemicals and instruct employees how to proceed. Theforemen merely serve as conduits for the transmittal of orders to theirmen and beyond that, their sole responsibility is to see that the workis gotten out.The evidence indicates that they have no authority withrespect to personnel, the handling of grievances, or the formulationof company policy, and that they cannot make effective recommenda-tions with regard to discipline or changes in the status of employees 8Accordingly, we find, on the basis of the evidence adduced in this case,that these foremen and assistant foremen are not supervisory em-ployees within the customary definition.2This is the same unit as NA as provided for in the contracts between the Company andthe AFLin effect from 1941 to 19453Foreman reportfactsto Kaplan who makes an independent investigation thereof beforetaking action THE RICHARDS CHEMICAL WORKS, INC.17We find that all production and maintenance employees of the Com-pany at its plant at Jersey City, New Jersey, excluding chemists,laboratory assistants, technicians, office and clerical workers, time-keepers, company officers and executives, and all supervisory employeeswith authority to hire, promote, dl^icharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll periodimmediatelyprecedingthe date of the Direction ofElection herein,subject to the limitations and additions set forth ini be Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoal:d Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The RichardsChemical Works, Inc., Jersey City, New Jersey, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, acting inthisnatter as agent for the National Labor Relations Board, andobject to Article III, Sections 10 and 11, of said Rules and Regula-t ions, among the employees in the unit found appropriate in Section1V, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid of, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Employee's Asso-ciation of The Richards Chemical Works, or by Chemical WorkersUnion No. 22951, A. F. of L., for the purpose of collective bargaining,or by neither.DIR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.